Citation Nr: 0420212	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  95-39 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability to include as secondary to the service connected 
bilateral Achilles tendonitis.

3.  Entitlement to service connection for a right leg 
disability to include as secondary to the service connected 
bilateral Achilles tendonitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteomyelitis.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disability to include tuberculosis.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hiatal hernia with esophageal reflux.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
prostate disability.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cholecystitis and cholelithiasis.

14.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression.

15.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental or oral disability.

16.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1974 to December 
1978.

This appeal arises from rating decisions of the Reno, Nevada 
Regional Office (RO).  The veteran testified before the 
undersigned member of the Board at a February 1998 Travel 
Board hearing.  

By decision of the Board in February 2001, the claims of 
entitlement to service connection for osteomyelitis, an eye 
disability, hearing loss, a lung disability to include 
tuberculosis, a right ankle disability, varicose veins, 
hypertension, hiatal hernia with esophageal reflux, a 
prostate disability, cholecystitis and cholelithiasis, major 
depression and a dental disability; entitlement to a rating 
in excess of 10 percent for the service connected right 
Achilles tendonitis and entitlement to a rating in excess of 
10 percent for the service connected left Achilles tendonitis 
were denied.  The issues of entitlement to service connection 
for PTSD, service connection for a low back disability 
secondary to a service connected disability, service 
connection for a right leg disability secondary to a service 
connected disability and entitlement to TDIU benefits were 
remanded.  

The veteran appealed the Board's February 2001 decision to 
the Court.  Pursuant to a June 2003 joint motion, by order of 
the Court in June 2003, that part of the Board's February 
2001 decision that denied the veteran's new and material 
evidence claims was vacated and those claims were remanded to 
the Board for readjudication.  The appeal relative to the 
denial of the claim for ratings in excess of 10 percent for 
the service connected right and left Achilles tendonitis were 
dismissed pursuant to the joint remand.  

With regard to all of the issues listed on the title page of 
this decision, the veteran's appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.

The June 2003 joint remand reviewed the procedural history 
underlying the finality claims and questioned whether these 
claims, in fact, were properly characterized as finality 
claims.  It noted that the finality claims had originally 
been denied by rating decision in May 1997.  A timely notice 
of disagreement was received in May 1998, and a statement of 
the case was issued on August 2, 1999.  The veteran's VA Form 
9 (substantive appeal), was received by the RO on October 15, 
1999.  The RO determined that this substantive appeal was not 
timely submitted.  

The joint motion, however, noted that the record does not 
reflect that the veteran was notified of the determination 
that the October 1999 substantive appeal was not timely 
submitted.  The joint motion also noted that a request for an 
extension of time relative to the substantive appeal, 
received on September 10, 1999, had never been acknowledged 
or acted upon by the RO.  A claimant is allowed 60 days 
within which to respond to a statement of the case.  
38 C.F.R. § 20.302.  An extension of this 60 day period may 
be granted for good cause.  38 C.F.R. § 20.303.  The request 
for such an extension must be in writing and must be made 
prior to the expiration of the 60 day period.  Under the 
circumstances, the Board must remand this case to the RO to 
consider the veteran's September 1999 request for an 
extension of time and for a determination as to whether the 
October 1999 VA Form 9 was timely submitted.

In addition, in light of the change in law brought about by 
the Veterans Claims Assistance Act of 2000 (VCAA), the Board 
will remand this case to ensure that there is compliance with 
the notice and duty-to-assist provisions contained in the 
regulations implementing this law.  38 C.F.R. § 3.159 (2003).  
These regulations are applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2003) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2003).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The Board notes that this case must be remanded for failure 
of the RO to comply with the provisions of the VCAA.  The RO 
did not provide notice to the veteran of the type of evidence 
necessary to substantiate his claims or as to the division of 
responsibilities between the appellant and VA in obtaining 
that evidence.  See Quartuccio, supra.  In short, as the RO 
has not fulfilled its obligations under the implementing 
regulations regarding these claims, it would potentially be 
prejudicial to the appellant if the Board were to proceed 
with a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Thus, a remand is required in this case. 

VA is also required to conduct an accurate and descriptive 
medical examination based on the complete medical record.  38 
C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 
(1991).  

With regard to the claim of service connection for PTSD, the 
Board remanded this claim to the RO in February 2001 for 
additional development of the evidence.  In particular, the 
veteran was to be afforded a VA psychiatric examination by a 
board of two psychiatrists.  Unfortunately, instead of 
affording the veteran an evaluation by a board of two 
psychiatrists, the veteran was afforded separate evaluations 
by two different psychiatrists.  In the case of Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
was necessary due to the RO's failure to follow the 
directives in the Board's remand.  It was further held that 
where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  
Accordingly, in order to effectuate the appropriate 
evidentiary development necessary to fully and fairly 
adjudicate the veteran's claim, the veteran should be 
afforded an examination by a board of two psychiatrists.

With regard to the secondary service connection claims, the 
Board notes that it was determined in the case of Allen v. 
Brown, 7 Vet. App. 439 (1995), that service connection may be 
awarded for a disability under 38 C.F.R. § 3.310 if an 
existing disability was aggravated by a service-connected 
disability.  The veteran should therefore be provided a VA 
orthopedic examination to include a medical opinion as to 
whether a low back disability or a right leg disability was 
incurred during service, whether a low back disability or 
right leg disability is the result of the service-connected 
bilateral Achilles tendonitis, or whether the service-
connected bilateral Achilles tendonitis aggravated a 
preexisting low back disability or a right leg disability. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issues on 
appeal that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the Las Vegas VA 
outpatient clinic.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
all decisions relating to the veteran's 
claim for disability benefits as well as 
the medical records upon which all 
decisions were based.  Once obtained, all 
records must be associated with the 
claims folder.  

3.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.  

The RO should also inform the veteran of 
the right to submit alternative forms of 
evidence to support his service 
connection claim for PTSD.  This evidence 
may take the following forms (although 
the veteran may submit any evidence he 
finds appropriate):  statements from 
service medical personnel, "buddy" 
certificates or affidavits, state or 
local accident and police reports, 
employment physical examinations, medical 
evidence from hospitals, clinics and 
private physicians by which or by whom a 
veteran may have been treated, letters 
written during service, photographs taken 
during service, pharmacy prescription 
records and insurance examinations.  All 
records, once obtained, should be 
associated with the claims folder.

4.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia, 22150 and obtain a unit history 
for HHC 1/72nd Arm 2nd Inf Div from June 
1975 to June 1976.  All records must be 
permanently associated with the claims 
folder.

5.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and a) obtain the veteran's 
complete Official Military Personnel File 
(OMPF); and b) obtain morning reports for 
HHC 1/72nd Arm 2nd Inf Div from June 1975 
to June 1976, and for Co C 4/37th Armor 
from June 1976 to December 1978.  All 
records, once obtained, must be 
permanently associated with the claims 
folder.   

6.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination by a board of two 
psychiatrists who have not previously 
examined the veteran (not separate 
evaluations by two different 
psychiatrists).  Prior to the psychiatric 
examination, complete psychological 
testing including instruments with 
validity scales, projective testing and 
neuropsychological testing must be 
accomplished.  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  The 
board of two psychiatrists should render 
an opinion as to whether it is at least 
as likely as not that the veteran 
currently suffers from PTSD based on his 
military service linked to a specific 
corroborated stressor event experienced 
in service.  If a diagnosis of PTSD is 
rendered, the examiners must: a) specify 
the stressor upon which the diagnosis is 
based, and b) discuss the etiology of the 
veteran's PTSD.  In addition, the 
examiners should reconcile any medical 
conclusion that conflicts with an opinion 
previously of record.  Complete reasons 
and bases for the requested medical 
opinion must be provided as part of the 
report of examination.

With regard to the service connection 
claim for a low back disability and a 
right leg disability, the veteran should 
be afforded a VA orthopedic examination 
that is conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician prior 
to the examination and all indicated 
diagnostic testing must be performed.  
Based on a review of the medical evidence 
and the current examination, the 
physician should render a medical opinion 
as to whether it is at least as likely as 
not that a current low back disability or 
right leg disability: a) is directly 
related to service, b) is proximately due 
to the service connected bilateral 
Achilles tendonitis, or c) whether a low 
back disability or a right leg disability 
was permanently aggravated by the 
veteran's service-connected bilateral 
Achilles tendonitis.  (In answering these 
questions, the examiner must use the 
standard of proof provided by the Board.)  
All factors upon which the medical 
opinion is based must be set forth for in 
the record.

7.  The RO should take action to allow or 
deny the September 1999 request for an 
extension of time that was submitted by 
the veteran.  The RO should notify the 
veteran and his representative of its 
decision on the request for an extension 
of time.  Depending on the nature of the 
decision, the RO should inform him as to 
his due process rights regarding the 
request for an extension of time and 
regarding the issue of whether the 
October 1999 VA Form 9 was timely filed 
(as a determination on both of these 
matters are appealable issues).  If the 
RO determines that the October 1999 VA 
Form 9 was a timely filed substantive 
appeal stemming from the May 1997 rating 
decision, then the RO should issue a 
supplemental statement of the case that 
provides the veteran and his 
representative with a discussion of the 
applicable laws and regulations 
addressing issues four through 15 on a de 
novo basis.  The veteran and his 
representative should be given an 
opportunity to respond to the 
supplemental statement of the case.

8.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




